377 U.S. 125
84 S.Ct. 1141
12 L.Ed.2d 174
Hilliard SANDERSv.ALABAMA.
No. 856, Misc.
Supreme Court of the United States
April 20, 1964
Rehearing Denied June 1, 1964.

See 377 U.S. 960, 84 S.Ct. 1632.
Hilliard Sanders, pro se.
Richmond M. Flowers, Atty. Gen. of Alabama, and David W. Clark, Asst. Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Alabama.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is reversed. Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799; Draper v. Washington, 372 U.S. 487, 83 S.Ct. 774, 9 L.Ed.2d 899; Douglas v. California, 372 U.S. 353, 83 S.Ct. 814, 9 L.Ed.2d 811.